Conviction is for rape, punishment being fifty years in the penitentiary.
We find no necessity for setting out the evidence in detail. The facts make a complete case of guilt. Appellant's confession left little, if anything, to be supplemented by the other testimony.
There are no bills of exception in the record. In his motion for new trial appellant complains, among other things, because his application for continuance was not granted. The application is before us by supplemental transcript. It has many times been held that the refusal of a continuance will not be reviewed in the absence of a bill of exception bringing the matter forward. For collation of authorities see Sec. 304, Branch's Ann. Tex. P. C. Among later cases upon the same subject will be found Martin v. State, 92 Tex.Crim. R.,242 S.W. 234; Miller v. State, 93 Tex.Crim. R., 246 S.W. 87; Turner v. State, 4 S.W.2d 58.
Another ground of the motion for new trial avers that error was committed by the trial court in permitting appellant's wife to testify *Page 508 
to incriminating facts against him. We find no bill bringing any such complaint forward. Some other questions are suggested in appellant's brief but they likewise are not properly before us.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.